Exhibit 10.2
 
THIRD AMENDMENT TO LEASE
 
This THIRD AMENDMENT TO LEASE (the “Third Amendment”) is made and entered into
as of the 20th day of December, 2002, by and between BELLEVUE HINES DEVELOPMENT,
L.L.C., a Delaware limited liability company (“Landlord”), and ONYX SOFTWARE
CORPORATION, a Washington corporation (“Tenant”) with reference to that certain
Lease (as defined below) covering certain premises located in the One Twelfth @
Twelfth project in Bellevue, Washington.
 
RECITALS
 
A.    Landlord and Tenant are parties to that certain Office Building Lease
dated as of June 6, 2000, as amended by that certain First Amendment to Lease
dated June 20, 2000 and that certain Second Amendment to Lease dated as of
August 6, 2001 (the “Lease”) pursuant to which Tenant leased certain space in
the East Building and South Building. Unless otherwise defined, capitalized
terms used herein shall have the meanings given in the Lease.
 
B.    Tenant has never occupied the Premises and has been seeking to sublease
portions of the space.
 
C.    Provided certain conditions are satisfied, Landlord and Tenant have agreed
to reduce the size of the Premises and to adjust the rent schedule under the
Lease, all in accordance with the terms and conditions of this Third Amendment.
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and other good and valuable consideration, receipt and sufficiency of
which is fully and unconditionally acknowledged, Landlord and Tenant do hereby
agree as follows:
 
1.    Conditions Precedent.    The obligations of Landlord and Tenant under this
Third Amendment, and the “Essential Premises Lease” (defined below), shall be
contingent on Landlord, on or before the date that is ten (10) Business Days
after the date hereof, receiving the written approval of its lender to the
transactions described herein. Notwithstanding anything contained herein to the
contrary, the amendments described in Sections 6(b), 7(b) and 24 below shall not
become effective unless each of the following conditions (the “Conditions
Precedent”) is fully satisfied on April 30, 2004 (the “Effective Date”):
 
(a)    Compliance With Lease.    There shall be no uncured Event of Default by
Tenant under the Lease as amended pursuant to this Third Amendment and no event
shall have occurred that but for the giving of notice or passage of time or both
would become an Event of Default;
 
(b)    Rent Payments.    Tenant shall have paid all Rent and other sums due
under the Lease through the Effective Date without notice and no payment shall
have been made later than five (5) days after the due date thereof;
 
(c)    No Lease Contest.    Tenant shall not have filed a petition for relief or
reorganization or arrangement or any other petition in bankruptcy or for
liquidation or to take



--------------------------------------------------------------------------------

advantage of any bankruptcy, insolvency or other debtors’ relief law of any
jurisdiction and shall not have attempted to terminate, reject or contest the
validity of the Lease under the protection of any law and no involuntary
petition or other action for relief under the foregoing laws shall have been
filed against Tenant.
 
(d)    Vacation.    Tenant shall have vacated and surrendered possession of the
Premises (other than the Essential Premises as defined below) to Landlord;
 
(e)    Warrants.    On the Warrant Closing Date (as defined below), Landlord
shall have received from Tenant warrants executed by Tenant and in a form agreed
upon by the parties permitting Landlord to purchase up to an aggregate of Seven
Hundred Ninety-five Thousand (795,000) shares (the “Underlying Shares”) of
common stock, $0.01 par value per share, of Onyx Software Corporation (the
“Warrants” and, together with the Underlying Shares, the “Securities”) and the
parties shall have entered into a Registration Rights Agreement in a form agreed
upon by the parties(the “Registration Rights Agreement”) and an Information
Rights and Standstill Agreement in a form agreed upon by the parties (the
“Information Rights Agreement”) (the Information Rights Agreement and the
Registration Rights Agreement are referred to collectively in this Third
Amendment as the “Ancillary Documents”); and Tenant shall have provided a legal
opinion from Orrick Herrington & Sutcliffe as to the due authorization,
execution and delivery of such documents;
 
(f)    Representations and Warranties.    All of Tenant’s representations and
warranties set forth in this Third Amendment shall be true and correct in all
material respects as of the Effective Date (except to the extent such
representations and warranties refer to a specific date, in which case such
representations and warranties shall have been true and correct as of such
date), and the Tenant shall certify to Landlord on the Effective Date that all
such representations and warranties are true and correct in all material
respects on and as of the Effective Date (or as of such specific date, as
applicable); and
 
(g)    New Lease.    Tenant shall have executed, acknowledged and delivered to
Landlord a new lease for Floors 1 and 2 of the South Building (the “Essential
Premises”), in the form attached hereto as Addendum 1 (the “Essential Premises
Lease”) and shall have provided an amendment to the Letter of Credit in the form
attached hereto as Addendum 2 providing that the Letter of Credit shall also
secure Tenant’s obligations under the Essential Premises Lease, the Registration
Rights Agreement, Warrants and the Information Rights Agreement.
 
2.    Representations and Warranties of Landlord Relating to
Securities.    Landlord hereby represents and warrants to Tenant that:
 
(a)    SEC Documents; Additional Information.    Landlord has received, reviewed
and considered all information it deems necessary in making an informed decision
to make an investment in the Securities. Landlord has had, in connection with
its decision to purchase the Securities, the opportunity to review the
following: (i) the Tenant’s Annual Report on Form 10-K for the year ended
December 31, 2001, (ii) its Quarterly Reports for the quarters ended March 31,
2002, June 30, 2002 and September 30, 2002 (iii) all of its Current Reports on
Form 8-K filed with the Securities and Exchange Commission (the “SEC”) after
December 31, 2001 and prior to the date hereof (collectively, the “SEC
Documents”). Landlord has relied



2



--------------------------------------------------------------------------------

solely upon the SEC Documents in making its decision to purchase the Securities.
Landlord has also had the opportunity to review (s) cash flow projections
indicating sources and uses of funds for the next 3 years, (t) a business plan
summarizing the Tenant’s restructuring plan, (u) a summary of secured and
unsecured creditors including proposed workout negotiations with each entity,
(v) Tenant’s projected office space needs for the next three (3) years for all
locations, (w) a detailed breakdown of all of Tenant’s general and
administrative costs, including occupancy costs, (x) a detailed breakdown of all
salary and bonus costs for Tenant’s senior management (Vice President and
above), (y) a disclosure of any non-recorded liabilities or contingencies not
included in the financial statements, and (z) a summary of Tenant’s contacts for
new equity and/or debt financing sources (collectively, the “Forward Looking
Information”). Landlord acknowledges that (A) the Forward-Looking Information
contains forward-looking projections; (B) such projections are based only on
Tenant’s good-faith, reasonable judgment at the time such projections are made,
(C) Tenant’s actual results could differ materially from those anticipated in
the Forward-Looking Information for many reasons, including the factors
described under the heading “Important Factors that May Affect Our Business, Our
Results of Operations and Our Stock Price” in the reports that Tenant files from
time to time with the Securities and Exchange Commission and other factors, (D)
Tenant makes no representations, warranties or guarantees of future performance
regarding the information contained in the Forward-Looking Information, (E)
Landlord has relied on the information contained in the Forward-Looking
Information only for the purpose of deciding whether to modify the Lease and not
for any other purpose, (F) Tenant undertakes no duty to update such projections
and (G) Landlord relies on such information at its own risk.
 
(b)    Purchase Entirely for Own Account.    Landlord is acquiring the
Securities being purchased by it hereunder for investment, for its own account,
and not for resale or with a view to distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”). Landlord does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Securities. Landlord has not been formed for
the specific purpose of acquiring the Securities.
 
(c)    Accredited Investor.    Landlord has the knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Securities. Landlord certifies and represents to
Tenant that, as of the date of this Third Amendment and as of the Warrant
Closing Date, it is an “Accredited Investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Securities. Landlord’s financial condition is such that
it is able to bear the risk of holding the Securities for an indefinite period
of time and the risk of loss of its entire investment.
 
(d)    Confidential Information.    Landlord understands that, except for the
SEC Documents, any information provided to Landlord by Tenant in connection with
the offering contemplated by this Third Amendment, including, without
limitation, the existence and nature of discussions regarding this Third
Amendment, the Forward Looking Information, Tenant’s summary financial results
for the quarter ended September 30, 2002, and any other presentations of
nonpublic information given by Tenant to Landlord (collectively, the “Nonpublic
Information”) is strictly confidential and is being submitted to Landlord solely
for



3



--------------------------------------------------------------------------------

Landlord’s confidential use in connection with its investment decision regarding
the Securities and the discussion to enter into this Third Amendment and the
Essential Premises Lease, and Landlord hereby acknowledges that it is prohibited
from reproducing, distributing, divulging or discussing such Nonpublic
Information, in whole or in part, except for use internally and by its legal
counsel and except as required by law or legal process. Landlord hereby
acknowledges that it is aware that the United States securities laws prohibit
any person who has material nonpublic information about a company from
purchasing or selling securities of such company.
 
(e)    Restricted Securities.
 
(i)    Landlord understands that the Securities have not been, and, except as
provided in the Registration Rights Agreement, will not be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Landlord’s
representations as expressed herein. Landlord understands that the Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, Landlord must hold the Securities
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Landlord acknowledges that Tenant has no obligation
to register or qualify the Securities for resale except as set forth in the
Registration Rights Agreement. The Landlord further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements, including, but not limited to, the time and manner of
sale, the holding period for the Securities, and on requirements relating to
Tenant which are outside of Landlord’s control, and which Tenant is under no
obligation and may not be able to satisfy.
 
(ii)    Landlord acknowledges and agrees that the Warrants are not transferable
without the prior written consent of Tenant, except under the limited
circumstances provided in the Warrants, and that the Registration Rights
Agreement imposes certain restrictions on transfer of the Underlying Shares, as
provided therein.
 
(f)    Legends.    Landlord understands and agrees that each certificate in
respect of any of the Underlying Shares, and each Warrant, shall be endorsed
with a legend substantially in the form set forth below, and Landlord covenants
that, except to the extent such restrictions are waived by Tenant, it shall not
transfer any Warrants, or any Underlying Shares represented by any such
certificate, without complying with the legends endorsed on such certificate:
 
THE SECURITIES REPRESENTED BY THIS [WARRANT][CERTIFICATE] HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS
(COLLECTIVELY, THE “ACTS”). NO INTEREST IN SUCH SECURITIES MAY BE SOLD,
ENCUMBERED OR OTHERWISE TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACTS COVERING THE TRANSACTION, (II) THE COMPANY
RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE



4



--------------------------------------------------------------------------------

 
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACTS, OR (III) THE
COMPANY OTHERWISE SATISFIES ITSELF THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACTS.
THE SECURITIES REPRESENTED BY THIS [WARRANT][CERTIFICATE] ARE SUBJECT TO THE
TERMS AND CONDITIONS OF A REGISTRATION RIGHTS AGREEMENT DATED JANUARY     ,
2003, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION, AND
MAY NOT BE SOLD, TRANSFERRED OR ENCUMBERED EXCEPT IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF SAID AGREEMENT AS SAID AGREEMENT MAY FROM TIME TO TIME BE
AMENDED OR SUPPLEMENTED.

 
Landlord agrees that, in order to ensure and enforce compliance with the
restrictions imposed by applicable law and those referred to in the foregoing
legend, Tenant may, prior to the effectiveness of any registration statement,
issue appropriate “stop transfer” instructions to its transfer agent, if any,
with respect to any certificate representing the Warrants or the Underlying
Shares, and if Tenant transfers its own securities, that it may make appropriate
notation to the same effect in Tenant’s records.
 
3.    Representations and Warranties of Tenant Relating to Securities.
 
(a)    Valid Issuance of the Securities.    The Securities being purchased by
Landlord hereunder will, upon issuance pursuant to the terms hereof, be duly
authorized and validly issued. The Underlying Shares have been duly and validly
authorized and reserved for issuance and, upon exercise of the Warrants in
accordance with their terms, including payment of the exercise price therefore,
the Underlying Shares will be validly issued, fully paid and nonassessable. No
preemptive rights, co-sale rights, rights of first refusal or other similar
rights to subscribe for or to purchase Tenant’s capital stock exist with respect
to the issuance and sale of the Securities by Tenant pursuant to this Agreement
and the terms of the Warrants.
 
(b)    SEC Documents.    Tenant has made available (including via EDGAR) to
Landlord a true and complete copy of the SEC Documents. Tenant has filed in a
timely manner all documents that Tenant was required to file under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the 12
months preceding the date of this Third Amendment. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Documents, as of their respective
filing dates, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, except to the extent corrected by a subsequently
filed SEC Document.
 
(c)    Organization and Standing.    Tenant is a corporation duly organized and
validly existing under the laws of the State of Washington and has all requisite
corporate power



5



--------------------------------------------------------------------------------

and authority to carry on its business as presently conducted. Tenant has paid
all excise taxes required by the Washington Department of Revenue.
 
(d)    Corporate Power.    Tenant has all requisite legal and corporate power
and authority to execute and deliver this Third Amendment, the Essential
Premises Lease, and the Ancillary Documents (collectively, the “Transaction
Documents”), to sell and issue the Securities hereunder, and to carry out and
perform its obligations under the terms of the Transaction Documents.
 
(e)    Authorization.    All corporate action on the part of Tenant, its
officers, directors, and stockholders necessary for the authorization,
execution, delivery and performance by Tenant of the Transaction Documents, and
the consummation of the transactions contemplated herein and therein and for the
authorization, sale, issuance and delivery of the Securities being issued
hereunder has been taken. This Third Amendment constitutes, and the other
Transaction Documents, upon the Warrant Closing Date shall constitute, legal,
valid and binding obligations of Tenant, and the Third Amendment is, and the
other Transaction Documents, upon the Warrant Closing Date shall be, enforceable
in accordance with their respective terms.
 
(f)    Governmental Consent, etc.    No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of Tenant is required in connection with the valid execution and delivery of the
Transaction Documents.
 
(g)    Brokers and Finders.    Except for The Broderick Group, Inc.
(“Broderick”), Tenant has not engaged any brokers, finders or agents and Tenant
has not incurred, and will not incur, directly or indirectly, as a result of any
action taken by Tenant, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Transaction Documents
and the transactions contemplated hereby or thereby. Tenant shall be solely
responsible for paying any fees or other compensation payable to Broderick in
connection with the transactions described in this Third Amendment, and Tenant
agrees to defend, indemnify and hold Landlord harmless from any claims against
Landlord by Broderick for fees or other compensation payable to Broderick in
connection with the transactions described in this Third Amendment.
 
(h)    Common Stock.    Upon exercise of the Warrants, the Underlying Shares
shall have the rights, preferences, and privileges applicable to outstanding
shares of Tenant’s Common Stock and as set forth in Tenant’s Articles of
Incorporation. The rights, privileges, and preferences applicable to the
Underlying Shares will be no less favorable than the rights, privileges, and
preferences applicable to any other shares of Tenant’s Common Stock.
 
(i)    Exemption from Registration.    Assuming the accuracy of the
representations made by Landlord in Section 2 hereof, the offer, sale and
issuance of the Warrants will comply with applicable exemptions from the
registration requirements of the Securities Act.
 
(j)    Good Title/Beneficial Owner.    Assuming that Landlord is purchasing and
has purchased the Securities for value, in good faith, and without notice of any
adverse claims



6



--------------------------------------------------------------------------------

within the meaning of the Washington Uniform Commercial Code, and assuming the
accuracy of the representations made by Landlord in Section 2 hereof, Landlord
will have good and valid title to the Shares; provided, however, that the Shares
will be subject to restrictions on transfer under state and/or federal
securities laws in the United States and as set forth in this Agreement.
 
(k)    S-3 Eligibility.    Tenant is currently eligible to register shares of
its Common Stock for resale to the public on a Form S-3 registration statement,
and no Disclosure Condition (as defined in the Registration Rights Agreement)
exists as of the date hereof, except for any such Disclosure Condition arising
out of the transactions contemplated by the Transaction Documents. Tenant is not
as of the date of this Third Amendment in negotiations, or party to any
agreement, letter of intent, agreement to agree, or other similar instrument,
regarding any possible acquisition, merger, or corporate reorganization of
Tenant or sale of all or substantially all of the stock or assets of Tenant.
 
(l)    Compliance with Other Instruments.    Tenant is not in material violation
or default of any term of its Articles of Incorporation or Bylaws, or of any
provision of any mortgage, indenture, contract, agreement, instrument or
contract to which it is party or by which it is currently bound or of any
judgment, decree, order, or writ. The execution, delivery, and performance of
and compliance with the Transaction Documents, and the issuance and sale of the
Securities pursuant hereto, will not, with or without the passage of time or
giving of notice, result in any such material violation, or be in conflict with
or constitute a default under any such term, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of Tenant or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to
Tenant, its business or operations or any of its assets or properties.
 
(m)    Disclosure.    None of the SEC Documents contains (as of the date hereof)
and, subject to Section 2(a), none of the Forward Looking Information contained
(as of its date of delivery), to the best of Tenant’s knowledge, an untrue
statement of a material fact or omits (in the case of the SEC Documents) or
omitted (in the case of the Forward Looking Information) to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances under which they were made.
 
(n)    Registration Rights.    Tenant is presently not under any obligation, and
has not granted any rights (including piggyback registration rights), to
register any of Tenant’s presently outstanding securities or any of its
securities that may hereafter be issued, except that Tenant has granted
piggyback rights to Brent Frei, Brian Janssen, Todd Stevenson and the former
shareholders of Market Solutions Limited.
 
(o)    Activities since September 30, 2002.    Since September 30, 2002 and
prior to the date hereof, except as a result of the execution and delivery of
the Transaction Documents, there has not been:
 
(i)    any material change in the assets, liabilities, financial condition or
operating results of Tenant from that reflected in the SEC Documents, except
changes in the ordinary course of business that have not been, in the aggregate,
materially adverse;



7



--------------------------------------------------------------------------------

 
(ii)    any damage, destruction or loss, whether or hot covered by insurance,
materially adversely affecting the assets, properties, financial condition,
operating results or business of Tenant;
 
(iii)    any waiver by Tenant of a valuable right or of a material debt owed to
it that would have a material adverse effect on the assets, properties,
financial condition, operating results or business of Tenant;
 
(iv)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by Tenant, except in the ordinary course of business
and that is not material to the assets, properties, financial condition,
operating results or business of Tenant;
 
(v)    any material change or amendment to a material contract or arrangement by
which Tenant or any of its assets or properties is bound or subject that would
have a material adverse effect on the assets, properties, financial condition,
operating results or business of Tenant;
 
(vi)    any material change in any compensation arrangement or agreement with
any employee that would have a material adverse effect on the assets,
properties, financial condition, operating results or business of Tenant;
 
(vii)    any sale, assignment or transfer of any patents or patent applications,
trademarks or trademark applications, service marks, trade names, corporate
names, copyrights or copyright registrations, trade secrets or other intangible
assets, or disclosure of any proprietary confidential information to any person
that would have a material adverse effect on the assets, properties, financial
condition, operating results or business of Tenant;
 
(viii)    any resignation or termination of employment of any key officer of
Tenant; and Tenant, to the best of its knowledge, does not know of the impending
resignation or termination of employment of any such officer;
 
(ix)    any declaration, payment, setting aside or other distribution of cash or
other property to its shareholders with respect to its capital stock or other
equity securities (including without limitation, any warrants, options or other
rights to acquire its capital stock or other equity securities);
 
(x)    any mortgage, pledge, transfer of a security interest in, or lien,
created by Tenant, with respect to any of its properties or assets that would
have a material adverse effect on the assets, properties, financial condition,
operating results or business of Tenant, except liens for taxes not yet due or
payable;
 
(xi)    receipt of notice that there has been a loss of, or order cancellation
by, any major customer of Tenant that would have a material adverse effect on
the assets, properties, financial condition, operating results or business of
Tenant;
 
(xii)    any charitable contributions or pledges that would have a material
adverse effect on the assets, properties, financial condition, operating-results
or business of Tenant;



8



--------------------------------------------------------------------------------

 
(xiii)    any material capital expenditures or commitments therefor that would
have a material adverse effect on the assets, properties, financial condition,
operating results or business of Tenant;
 
(xiv)    any material loans or advances to, guarantees for the benefit of, or
any investments in, any person (including but not limited to any of Tenant’s
employees, officers or directors, or any members of their immediate families),
corporation, partnership, joint venture or other entity that would have a
material adverse effect on the assets, properties, financial condition,
operating results or business of Tenant;
 
(xv)    to the best of Tenant’s knowledge, any other event or condition of any
character that might materially and adversely affect the assets, properties,
financial condition, operating results or business of Tenant.
 
(p)    Material Liabilities.    As of September 30, 2002, Tenant had no material
liabilities not disclosed in the SEC Documents and, to the best of its
knowledge, knows of no material contingent liabilities not disclosed in the SEC
Documents. As of the date hereof, and except as disclosed in the SEC Documents,
Tenant is not a guarantor or indemnitor of any indebtedness of any other person,
firm or corporation (other than Tenant’s wholly owned subsidiaries).
 
4.    Warrant Closing Date.
 
(a)    As soon as practicable after Landlord has received the lender consent
specified in the first sentence of Section 1 above, but in no event later than
five (5) Business Days after receipt of such consent, Landlord shall notify
Tenant thereof.
 
(b)    After Tenant has received such notice, the parties shall agree on a date
for execution and delivery of the Ancillary Documents and issuance of the
Warrants (the date of such delivery and issuance, the “Warrant Closing Date”);
provided, however, that the Warrant Closing Date shall be no more than five (5)
Business Days after receipt of the notice of lender consent described above.
 
(c)    On the Warrant Closing Date, Tenant shall issue the Warrants and the
parties shall execute the Ancillary Documents.
 
5.    Breach of Representations and Warranties.    Notwithstanding anything to
the contrary herein, no party shall be deemed to have breached any
representation and warranty hereunder (and no default of this Third Amendment
shall be deemed to have occurred as a result of any inaccuracy in such
representation and warranty) so long as such representation and warranty is true
and correct in all material respects.
 
6.    Reduction in Size of Premises.
 
(a)    As of the date hereof, the Essential Premises shall be released from the
Premises and Tenant shall have no further rights or obligations with respect to
the Essential Premises under the Lease; provided, however, that Tenant shall not
be released from any obligations that have accrued or relate to periods prior to
the date hereof (including but not



9



--------------------------------------------------------------------------------

limited to any indemnities arising from events occurring prior to the date
hereof). Tenant acknowledges that the reduction in the Net Rentable Area of the
Premises will reduce proportionately the number of Parking Passes allocated to
Tenant so that from and after the date hereof Tenant shall be entitled to only
six hundred six (606) Parking Passes. As of the date hereof, the Exhibit A
attached to the Lease shall be deleted in its entirety and replaced with the
revised Exhibit A attached hereto and incorporated herein by this reference and
Items 7 and 8 of the Basic Lease Information Sheet included in the Lease shall
be restated and replaced in their entirety by the following:
 
7.    Premises:
  
A portion of Floor 1 and all of Floors 2 and 3 in the East Building located at
1120 112th Avenue, N.E., Bellevue, Washington; and all of Floors 3 through 6
(less 270 square feet on Floor 3) in the South Building located at 1100 112th
Avenue, N.E., Bellevue, Washington
8.    Net Rentable Area/
       Tenant’s
       Proportionate Share:






  
Net Rentable Area of Premises: Two hundred two thousand six hundred and ten
(202,610) square feet
 
Tenant’s Proportionate Share of East Building: 50.66%
 
Tenant’s Proportionate Share of South Building: 66.35%
 
Tenant’s Proportionate Share of Project: 42.18%

 
(b)    Provided that all of the Conditions Precedent have been satisfied in full
on or before the Effective Date, on the Effective Date the Lease shall terminate
with the same force and effect as if it had terminated on its scheduled
expiration date. Notwithstanding such termination, Tenant shall not be released
from any obligations under the Lease that accrue or relate to periods prior to
the Effective Date (including but not limited to any indemnities arising from
events occurring prior to the Effective Date).
 
7.    Rent Prior to Effective Date.
 
(a)    From the date hereof through August 31, 2003, Tenant shall pay Base Rent
and Operating Costs on the Premises (other than the Essential Premises) in
accordance with the terms of the Lease in effect prior to the execution of this
Third Amendment.
 
(b)    During the period from September 1, 2003, through the Effective Date,
Tenant shall pay Base Rent on the Premises (other than the Essential Premises)
in a fixed amount equal to Three Hundred Fifty-three Thousand One Hundred
Thirteen ($353,113) per month. Tenant shall not be required to pay Operating
Costs on the Premises during this period.
 
8.    Move In.    Tenant shall use its best efforts to move its entire company
operations into and shall occupy the Essential Premises by January 31, 2003, but
in any event shall move its entire company operations into and occupy the
Essential Premises by no later than March 31, 2003 (the “Final Move in Date”).
If Tenant has not moved its entire company operations into and occupied the
Essential Premises by the Final Move in Date, then the Effective Date shall be
delayed by five (5) days for each day Tenant delays moving in to the Essential
Premises after the Final Move in Date. Tenant shall pay all costs related to
such move, including but not limited to moving expenses and any tenant
improvement work. Any changes to the existing tenant



10



--------------------------------------------------------------------------------

improvements in the Essential Premises shall be considered “Alterations” under
the Essential Premises Lease.
 
9.    Restoration/Renovations.    Any changes or alterations that Tenant desires
to make to the Premises in order to move its operations into the Essential
Premises shall be considered Alterations subject to Section 6.7 of the Lease and
shall require Landlord’s consent. Landlord as a condition to providing its
consent has required that Tenant remove or restore other components of the
existing improvements or systems serving the Premises as more particularly
described on Addendums 3 and 4 attached hereto.
 
(a)    The items identified on Addendum 3 shall be completed by Landlord. Tenant
shall pay Landlord the estimated cost of such work in the amount of One Hundred
Twenty Five Thousand Five Hundred Fifteen Dollars ($125,515) no more than ten
(10) days following the date on which Landlord notifies Tenant that it has
received its lender’s consent as required pursuant to Section 4(a) above.
Landlord shall pay all costs, if any, in excess of such amount.
 
(b)    Landlord and Tenant acknowledge that the items shown on Addendum 4 (the
“Deferred Work”) may be useable by a replacement tenant. Landlord agrees that
completion of the Deferred Work may be delayed for a period of time to permit
Landlord to determine whether the improvements are useable by another tenant.
Landlord may perform the Deferred Work in phases as necessary based on the needs
or desires of replacement tenants. Tenant shall pay for fifty percent (50%) of
the costs of the Deferred Work up to a maximum of Two Hundred Seventy-five
Thousand Dollars ($275,000) no more than ten (10) days following Tenant’s
receipt from Landlord of a written demand for payment (together with reasonable
documentation of the amount of the costs to be incurred by Landlord). Landlord
shall pay the balance. If Tenant pays Landlord for any portion of the Deferred
Work and such work has not been completed within six (6) months after the date
of such payment, Landlord shall refund the payment to Tenant (without any
prejudice to Landlord’s right to request such payment in the future when the
Deferred Work is to be completed). However, if Landlord determines that all or
any portion of the Deferred Work should be performed in advance to enhance
Landlord’s marketing efforts, Landlord may perform a portion of the Deferred
Work up to a total cost of Seventy-five Thousand Dollars ($75,000) and Tenant
shall pay fifty percent (50%) of such costs (up to a maximum amount of $37,500)
upon receipt of a written demand for payment from Landlord (together with
reasonable documentation of the amount of the costs to be incurred by Landlord).
Any amounts paid by Tenant pursuant to the preceding sentence shall be offset
against amounts otherwise payable by Tenant pursuant to this Section 9(b) with
respect to Deferred Work.
 
(c)    Any demands for payment to Tenant pursuant to this Section 9 shall be
sent to Tenant at its address for notices in Section 1 of the Lease but to the
attention of Tenant’s accounts payable department, with copies to the notice
addresses for Tenant in Section 1 of the Lease.
 
(d)    If Tenant does not pay any amounts due from Tenant pursuant to this
Section 9 on the date due, such failure shall be an Event of Default hereunder
without any further notice or opportunity to cure and Landlord may draw on the
Letter of Credit for payment of such



11



--------------------------------------------------------------------------------

sum. If Landlord draws on the Letter of Credit under this provision then the
next reduction in the Letter of Credit pursuant to Section 10 below shall be
reduced by the amount drawn by Landlord.
 
10.    Security Deposit; Letter of Credit.    Article 3 of the Lease is amended
to delete Section 3.2 in its entirety. Tenant’s existing Letter of Credit shall
remain in full force and effect through the Effective Date and shall secure
Tenant’s obligations under the Lease as amended by this Third Amendment. If all
of the Conditions Precedent are satisfied on the Effective Date and thereafter
Tenant makes all payments due under the Lease and all payments due under the
Essential Premises Lease, including payment of Rent on the Essential Premises
and the Premises, on a timely basis without notice from Landlord, then on
October 1, 2003, and on the first day of each month thereafter through May 1,
2004, Tenant may arrange for eight (8) monthly reductions in the Letter of
Credit in the amount of Five Hundred Six Thousand Eight Hundred Fifty-nine
Dollars ($506,859) each. Provided that the conditions for such reduction have
been satisfied, Landlord will execute any documentation reasonably required by
the issuing bank to effect the reductions. In no event however, shall the Letter
of Credit be reduced below Two Million Five Hundred Thousand Dollars
($2,500,000). Notwithstanding the foregoing, until Tenant has paid for its share
of the cost of the Deferred Work pursuant to Section 9 above, the Letter of
Credit shall not be reduced below the sum of Two Million Five Hundred Thousand
Dollars ($2,500,000) plus Tenant’s share of the estimated cost to complete the
balance of the Deferred Work. Tenant shall forfeit all rights to reduce the
value of the Letter of Credit under this provision if on or before May 1, 2004,
any payment due under the Lease or the Essential Premises Lease is not received
by Landlord on or before the due date thereof or if a Tenant default or material
misrepresentation occurs under the Warrants, the Information Rights Agreement or
the Registration Rights Agreement. Landlord agrees that the Letter of Credit
will be the only security required of Tenant pursuant to this Lease or the
Essential Premises Lease.
 
11.    Attempts to Lease Premises.    Following execution of this Third
Amendment, Landlord shall commence efforts to find tenants for the Premises and
shall market the space as available for a direct lease between Landlord and the
replacement tenant rather than as subleased space. Landlord shall have the right
to enter the Premises at any time without notice to or approval of Tenant to
show the space to prospective tenants. Landlord shall be solely responsible for
marketing of space and shall pay all costs related to any new leases entered
into. In the event that Landlord secures a new tenant for all or any portion of
the Premises, Landlord may enter into a lease with such tenant on any terms
Landlord deems appropriate in its sole discretion. In the event a new tenant is
found who will need to take possession of any portion of the Premises prior to
the Effective Date, Landlord and Tenant shall execute an amendment to the Lease
in the form attached hereto as Addendum 5 to release such space from the Lease.
In such event, Base Rent for the Premises shall not be adjusted but Tenant shall
be entitled to a credit against Base Rent and Operating Costs due under the
Lease with respect to the Premises prior to the Effective Date for the amount of
base rent and operating costs actually collected from the new tenant prior to
the Effective Date, to the extent such collected sums exceed the actual out of
pocket costs Landlord incurs to procure the new tenant, including but not
limited to marketing expenses, broker commissions, legal fees, tenant
improvement costs and any rent or other concessions provided to induce a new
tenant to enter into a lease.



12



--------------------------------------------------------------------------------

 
12.    Right of First Refusal.    Section 1.1(c) of the Lease is hereby deleted
in its entirety.
 
13.    Extension Rights.    Section 2.1(b) of the Lease is hereby deleted in its
entirety.
 
14.    Rent Setting Mechanism.    Section 2.6(b) of the Lease establishing a
mechanism for setting renewal and expansion rent rates is hereby deleted in its
entirety.
 
15.    Metering of Electricity.    Section 4.4.1(d) of the Lease is amended to
delete in its entirety the balance of the sentence commencing with the words,
“provided, Tenant may elect”.
 
16.    Audit Rights.    Section 4.8 of the Lease is deleted in its entirety, and
replaced with the following:
 
So long as Tenant is obligated to pay for Operating Costs on the Premises, on
request by Tenant, Landlord shall provide Tenant with reasonable documentation
and information supporting and substantiating the Operating Costs charged to
Tenant and the calculation of Tenant’s Proportionate Share of Operating Costs.

 
17.    Interruption of Services.    Section 5.3 of the Lease is amended to
delete the second and third paragraphs.
 
18.    Signage.    Section 5.6 of the Lease is amended as follows:
 
(a)    The second sentence of Section 5.6(a) of the Lease is deleted in its
entirety.
 
(b)    Section 5.6(b) of the Lease is deleted in its entirety and replaced with
the following:
 
Tenant may retain its existing exterior signage until such time as Landlord
grants signage rights to another party whereupon Landlord may remove all of
Tenant’s exterior signs in any manner Landlord deems appropriate which may
include a process that could damage the signage. Landlord will pay all costs of
such removal. Landlord shall notify Tenant as to the date of removal and Tenant
shall have the right to take possession of such signs or to perform the removal
itself on or before such date. If Tenant wishes to preserve the signs, Tenant
may elect to remove the signs at its own expense and to repair all damage caused
by the installation or removal of such signs. If Tenant does not arrange to
remove or take possession of the signs on the date they are removed, Landlord
may dispose of such signs in any manner Landlord deems appropriate. In no event
shall Landlord be required to store or preserve the signs.



13



--------------------------------------------------------------------------------

 
19.    Telecom Provider.    Section 6.3 of the Lease is amended to read in its
entirety as follows:
 
Tenant shall install and maintain all required intrabuilding network cable and
other communications wires and cables necessary to serve the Premises from the
point of presence in the Building. Tenant shall obtain any telecommunications
services within the Building serving the Premises from vendors selected by
Landlord or approved by Landlord in its reasonable discretion (a “Provider”).

 
20.    Address of Building.    Section 6.12 of the Lease is amended to delete
subclause 6.12(c).
 
21.    Assignment and Subletting.    Article 8 of the Lease is amended as
follows:
 
(a)    The second sentence in Section 8.1(a) is hereby deleted and Section
8.1(b) is amended to read in its entirety as follows:
 
Notwithstanding anything herein to the contrary, Landlord’s consent shall not be
required for any proposed Transfer by Tenant under this Article 8 to any of the
following: (a) a wholly owned subsidiary of Tenant; (b) an entity with which or
into which Tenant may merge whether or not the Tenant is the survivor of such
merger; or (c) any entity that is controlled by, controls or is under common
control with Tenant, provided, however, that any Permitted Transferee must have
and maintain credit that satisfies Landlord’s criteria for new tenants in the
Project leasing comparable amounts of space. “Control” for purposes of this
Article 8 shall mean ownership of a majority voting interest in any such entity
or the possession, directly or indirectly of the power to direct or cause the
direction of the day-to-day management of the controlled entity. Each of the
foregoing shall be a “Permitted Transferee” under this Lease; provided, however,
that Tenant must provide Landlord with at least twenty (20) days prior written
notice of any Transfer to a Permitted Transferee, together with such evidence as
Landlord may reasonably request to establish that such Transfer is to a
Permitted Transferee. A Transfer to a Permitted Transferee shall not be subject
to the provisions contained in Sections 8.2 or 8.3 below. The rights under this
Section 8.1(b) are personal to Onyx Software Corporation and may not be
transferred or assigned to any other party.

 
(b)    The second paragraph of Section 8.2 of the Lease is deleted in its
entirety.



14



--------------------------------------------------------------------------------

 
(c)    The first sentence of Section 8.2 of the Lease is deleted in its entirety
and replaced with the following:
 
If Tenant proposes any Transfer then Landlord may elect to (a) terminate this
Lease as to the space so affected as of the date so specified by Tenant in its
notice under Section 8.1, in which event Tenant shall be relieved of all further
obligations hereunder as to such space; (b) permit Tenant to complete the
Transfer on the terms set forth in such notice, subject, however, to such
reasonable conditions as Landlord may require and to the balance of this Article
8; or (c) deny the request to Transfer the Lease.

 
(d)    Section 8.6 of the Lease is deleted in its entirety.
 
22.    Insurance.    Section 11.7 of the Lease is hereby deleted in its
entirety.
 
23.    Tenant Remedies.    Section 13.7 of the Lease is hereby amended to change
the Twenty-five Thousand Dollar ($25,000) cap on offsets to Five Thousand
Dollars ($5,000).
 
24.    Parking.    Section 14.22 of the Lease notwithstanding, as of September
1, 2003, Tenant shall not be required to pay a monthly fee for the Parking
Passes.
 
25.    Right to Show Premises.    Section 7 of the Second Amendment to Lease is
hereby deleted in its entirety. Landlord shall have the right to show the
Premises to prospective tenants at any time.
 
26.    Confirmations.    Tenant hereby confirms, represents and warrants to
Landlord that (a) Tenant has received the entire Cash Allowance and no further
funds are due from Landlord with respect to the Tenant Improvements; (b) to the
best of Tenant’s knowledge after suitable investigation, there is no existing
default or claimed default by Landlord or Tenant under the Lease and no event
has occurred which, with the passage of time or the giving of notice, or both,
would constitute a default by Landlord or Tenant under the Lease; (c) to the
best of Tenant’s knowledge after suitable investigation, Tenant has no existing
defenses or offsets against the Landlord’s enforcement of the Lease; and there
are no unresolved or pending disputes or claims between Landlord and Tenant with
respect to the Lease or the Premises or the Essential Premises (including but
not limited to any claim for delay penalties under Section 2.2 of the Lease);
and (d) the parties did not obtain a sales tax deferral pursuant to Section
14.28 of the Lease.
 
27.    Attorneys’ Fees.    In the event of any action or proceeding at law or in
equity between Landlord and Tenant (including an action or proceeding between
Landlord and the trustee or debtor in possession while Tenant is a debtor in a
proceeding under the Bankruptcy Code (Title 11 of the United States Code) or any
successor statute to such Code) to enforce any provision of the Lease (including
this Third Amendment) or to protect or establish any right or remedy of either
Landlord or Tenant thereunder, the unsuccessful party to such action or
proceeding shall pay to the prevailing party all costs and expenses, including
reasonable attorney’s fees and expenses, incurred in such action or proceeding
and in any appeal in connection therewith by such prevailing party, whether or
not such action, proceeding or appeal



15



--------------------------------------------------------------------------------

is prosecuted to judgment or other final determination. The term “prevailing
party” shall include a party who obtains legal counsel or brings an action
against the other by reason of the other’s breach or default and obtains
substantially the relief sought, whether by compromise, settlement or judgment.
If such prevailing party shall recover in any such action, proceeding or appeal,
such costs, expenses and attorneys’ fees shall be included in and as a part of
such judgment.
 
28.    Conflict.    Capitalized terms used herein and not otherwise defined
shall have the meanings given in the Lease. If there is any conflict between the
terms, conditions and provisions of this Third Amendment and the terms and
conditions of the Lease, the terms, conditions and provisions of this Third
Amendment shall prevail.
 
29.    No Further Amendment.    Except as expressly modified by this Third
Amendment, all terms, covenants and provisions of the Lease shall remain
unmodified and in full force and effect and are hereby expressly ratified and
confirmed.
 
30.    Entire Agreement.    This Third Amendment reflects the entire agreement
of the parties with respect to amending the terms of the Lease and this Third
Amendment supersedes any and all correspondence and oral agreements between the
parties hereto regarding the amendment of the Lease, which are prior in time to
this Third Amendment. With respect to the subject matter hereof, neither party
will be bound by any understanding, agreement, promise, representation or
stipulation, express or implied, not specified herein. Each of the Addenda
attached hereto is incorporated herein as if fully set forth in this Third
Amendment.
 
31.    Counterparts.    This Third Amendment may be executed in counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same document.
 
32.    Brokers.    Tenant and Landlord shall each indemnify, defend and hold the
other party harmless from and against any and all liabilities for commissions or
other compensation or charges claimed by any other broker or agent based on
dealings with the indemnifying party with respect to this Third Amendment.
 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment in
triplicate originals as of the day and year first above written.
 
LANDLORD:
     
BELLEVUE HINES DEVELOPMENT, L.L.C.,
a Delaware limited liability company
           
By:
 
/s/ Thomas D. Owens

--------------------------------------------------------------------------------

           
Name: Thomas D. Owens
Title: Manager



16



--------------------------------------------------------------------------------

 
TENANT:
     
ONYX SOFTWARE CORPORATION.
a Washington corporation
           
By:
 
/s/ Paul Dauber

--------------------------------------------------------------------------------

           
Name: Paul Dauber
Title: Vice President and Chief Legal Officer

 
Attachments:
 
Addendum 1 – Essential Premises Lease
Addendum 2 – Letter of Credit
Addendum 3 – Repair and Restoration
Addendum 4 – Deferred Work
Addendum 5 – Form of Amendment



17



--------------------------------------------------------------------------------

 
STATE OF TEXAS
  
)
    
) ss.
COUNTY OF HARRIS
  
)

 
On this 23 day of December, 2002, before me, the undersigned, a Notary Public in
and for the State of Texas, duly commissioned and sworn, personally appeared
Thomas D. Owens, to me known as, or providing satisfactory evidence that he is
the Manager of BELLEVUE HINES DEVELOPMENT, L.L.C., a Delaware limited liability
company, the limited liability company that executed the foregoing instrument
and acknowledged the said instrument to be the free and voluntary act and deed
of said limited liability company for the uses and purposes therein mentioned
and on oath stated that he is authorized to execute said instrument.
 
WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.
 

   
 
/s/ Carol L. Sproles

--------------------------------------------------------------------------------

[Notary Public Seal]
 
NOTARY PUBLIC in and for the State of Texas
residing at 2800 Post Oak-Harris County
   
My commission expires 6/12/04
   
Print Name: Carol Sproles

 
STATE OF WASHINGTON
  
)
    
) ss.
COUNTY OF KING
  
)

 
On this 23 day of December, 2002, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn, personally
appeared Paul Dauber, to me known as, or providing satisfactory evidence that he
is the Vice President and Chief Legal Officer of ONYX SOFTWARE CORPORATION., a
Washington corporation, the corporation that executed the foregoing instrument
and acknowledged the said instrument to be the free and voluntary act and deed
of said corporation for the uses and purposes therein mentioned and on oath
stated that he/she is authorized to execute said instrument.
 
WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.
 

   
/s/ A.L. Potts

--------------------------------------------------------------------------------

   
NOTARY PUBLIC in and for the State of Washington
residing at King County
   
My commission expires July 24, 2003
   
Print Name: A.L. Potts

 
[Notary Public Seal]



18